Exhibit 10.1 Deal CUSIP : 53700DAG8 Revolver CUSIP : 53700DAH6 Term CUSIP : 53700DAJ2 CREDIT AGREEMENT Dated as of March 4, 2016 among LITTELFUSE, INC., as the Company, CERTAIN SUBSIDIARIES OF THE COMPANY IDENTIFIED HEREIN, as the Designated Borrowers, CERTAIN SUBSIDIARIES OF THE COMPANY IDENTIFIED HEREIN, as the Guarantors, BANK OF AMERICA, N.A., as Agent, Swing Line Lender and L/C Issuer and The Other Lenders Party Hereto JPMORGAN CHASE BANK, N.A., as Syndication Agent BMO Harris Bank, N.A. , PNC Bank, National Association and Wells Fargo Bank, National Association , as Co-Documentation Agents MERRILL, LYNCH, PIERCE, FENNER & SMITH INCORPORATED, as Sole Bookrunner and Joint Lead Arranger and JPMORGAN CHASE BANK, N.A., as Joint Lead Arranger TABLE OF CONTENTS Page ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS 1 Defined Terms 1 Other Interpretive Provisions 25 Accounting Terms 25 Rounding 26 References to Agreements and Laws 26 Exchange Rates; Currency Equivalents 27 Additional Alternative Currencies 27 Change of Currency 28 Letter of Credit Amounts 28 ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS 29 Commitments 29 Borrowings, Conversions and Continuations of Loans 29 Letters of Credit 31 Swing Line Loans 40 Prepayments 43 Reduction or Termination of Commitments 44 Repayment and Amortization of Loans 44 Interest 45 Fees 46 Computation of Interest and Fees 46 Evidence of Debt 46 Payments Generally 47 Sharing of Payments 48 Expansion Option 49 Defaulting Lenders 50 Designated Borrowers 52 ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY 54 Taxes 54 Illegality 57 Inability to Determine Rates 58 Increased Costs; Reserves on Eurocurrency Rate Loans 59 Funding Losses 60 Matters Applicable to all Requests for Compensation 61 Survival 61 Mitigation Obligations; Replacement of Lenders 61 ARTICLE IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS 62 Conditions of Initial Credit Extension 62 Conditions to all Credit Extensions and Conversions and Continuations 63 ARTICLE V. REPRESENTATIONS AND WARRANTIES 64 Existence, Qualification and Power; Compliance with Laws 64 Authorization; No Contravention 64 Governmental Authorization 64 Binding Effect 64 Financial Statements; No Material Adverse Effect 64 Litigation 65 No Default 65 Ownership of Property; Liens 65 Environmental Compliance 65 Insurance 65 Taxes 66 ERISA Compliance 66 Subsidiaries 66 Disclosure 66 Compliance with Laws 67 Margin Regulations; Investment Company Act 67 Taxpayer Identification Number; Other Identifying Information 67 Intellectual Property; Licenses, Etc 67 OFAC 67 ARTICLE VI. AFFIRMATIVE COVENANTS 68 Financial Statements 68 Certificates; Other Information 68 Notices 70 Payment of Obligations 70 Preservation of Existence, Etc 70 Maintenance of Properties 71 Maintenance of Insurance 71 Compliance with Laws 71 Books and Records 71 Inspection Rights 71 Use of Proceeds 71 Guarantors 71 ARTICLE VII. NEGATIVE COVENANTS 72 Liens 72 Investments 73 Indebtedness 74 Fundamental Changes 75 Dispositions 75 Restricted Payments 76 Change in Nature of Business 76 Transactions with Affiliates 77 Burdensome Agreements 77 Margin Regulations 77 [Reserved] 77 Financial Covenants 77 Sanctions 77 Anti-Corruption Laws 77 ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES 78 Events of Default 78 Remedies Upon Event of Default 79 Application of Funds 80 ARTICLE IX. AGENT 81 Appointment and Authorization of the Agent 81 Rights as a Lender 81 Exculpatory Provisions 81 Reliance by the Agent 82 Delegation of Duties 82 Resignation of the Agent 82 Non-Reliance on the Agent and Other Lenders 84 Agent May File Proofs of Claim 84 Guaranty Matters 85 ARTICLE X. MISCELLANEOUS 85 Amendments, Etc 85 Notices; Effectiveness; Electronic Communication 87 No Waiver; Cumulative Remedies 89 Expenses; Indemnity; Damage Waiver 89 Payments Set Aside 91 Successors and Assigns 91 Treatment of Certain Information; Confidentiality 96 Right of Set off 97 Interest Rate Limitation 98 Counterparts; Integration; Effectiveness 98 Survival of Representations and Warranties 98 Severability 98 Replacement of Lenders 98 Governing Law; Jurisdiction; Etc 99 Waiver of Jury Trial No Advisory or Fiduciary Responsibility 10.17 USA PATRIOT Act Notice Time of the Essence Judgment Currency Electronic Execution of Assignments Acknowledgement and Consent to Bail-In of EEA Financial Institutions ARTICLE XI. GUARANTY The Guaranty Obligations Unconditional 11.03 Reinstatement 11.04 Certain Additional Waivers 11.05 Remedies 11.06 Rights of Contribution 11.07 Guarantee of Payment; Continuing Guarantee SCHEDULES Commitments Existing Letters of Credit Subsidiaries Existing Liens Existing Indebtedness Addresses for Notices EXHIBITS Form of A Loan Notice B Swing Loan Notice C-1 Revolving Loan Note C-2 Term Loan Note D Compliance Certificate E Assignment and Assumption F Joinder Agreement G [Reserved] H Increasing Lender Supplement I Augmenting Lender Supplement J Designated Borrower Request K Designated Borrower Joinder Agreement L Notice of Loan Prepayment M U.S. Tax Compliance Certificate CREDIT AGREEMENT This CREDIT AGREEMENT (“ Agreement ”) is entered into as of March 4, 2016, among LITTELFUSE, INC., a Delaware corporation (the “ Company ”), certain Subsidiaries of the Company party hereto pursuant to Section2.16 (each a “ Designated Borrower ” and, together with the Company, the “ Borrowers ” and, each a “ Borrower ”), the Guarantors party hereto, each lender from time to time party hereto (collectively, the “ Lenders ” and individually, a “ Lender ”), and BANK OF AMERICA, N.A., as Agent, Swing Line Lender and L/C Issuer. The Company has requested that the Lenders provide a revolving credit facility and a term loan facility, and the Lenders are willing to do so on the terms and conditions set forth herein. In consideration of the mutual covenants and agreements herein contained, the parties hereto covenant and agree as follows: Article I. DEFINITIONS AND ACCOUNTING TERMS Defined Terms . As used in this Agreement, the following terms shall have the meanings set forth below: “ Acquired Business ” means any Person or assets, as the case may be, acquired through an Acquisition. “ Acquisition ” means any transaction or series of related transactions for the purpose of or resulting, directly or indirectly, in (a) the acquisition of all or substantially all of the assets of a Person, or of any business or division of a Person, (b) the acquisition of in excess of 50% of the capital stock, partnership interests, membership interests or equity of any Person, or otherwise causing any Person to become a Subsidiary, or (c) a merger or consolidation or any other combination with another Person (other than a Person that is a Subsidiary before giving effect to such merger or consolidation, provided that the Company or the Subsidiary is the surviving entity). “ Adjusted Eurocurrency Rate ” has the meaning specified in Section 2.08(a)
